RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4471-19

K.A. (f/k/a K.E.),

          Plaintiff-Respondent,

v.

C.E.,

     Defendant-Appellant.
________________________

                   Submitted April 26, 2021 – Decided October 12, 2021

                   Before Judges Sabatino and DeAlmeida.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Union County, Docket
                   No. FM-20-2069-07.

                   Thomas Sidoti, attorney for appellant.

                   Berse Law, LLC, attorneys for respondent (Samuel J.
                   Berse, on the brief).

          The opinion of the court was delivered by

DeALMEIDA, J.A.D.
      In this post-judgment matrimonial matter, defendant C.E.1 appeals from

the July 30, 2020 order of the Family Part denying his motion to vacate,

reconsider, or modify a prior order directing him to make monthly payments

through the probation division to satisfy his unfulfilled obligation to pay loans

he and plaintiff K.A. obtained to finance the first two years of their daughter's

college education. We affirm.

                                         I.

      The following facts are derived from the record. The parties were married

in 1983. They had four children during the marriage and were divorced in 2007.

At the time of the divorce, the couple's oldest child, who was then less than

twenty-three years old, was enrolled in her second year of college. In a property

settlement agreement (PSA), the parties agreed that their children would be

considered unemancipated if enrolled in college and that C.E. would be solely

responsible for repayment of $60,000 in then-existing loans he and K.A.

obtained for their oldest child's college expenses. The PSA was incorporated by

the court in the parties' judgment of divorce.




1
  We identify the parties by their initials in order to preserve the confidentiality
of C.E.'s medical diagnosis. R. 1:38-3(d)(3).
                                                                              A-4471-19
                                         2
      C.E. failed to pay the loans. As a result, K.A., who presumably remained

a signatory to the loans, moved to enforce the PSA. After a plenary hearing, the

court, on May 31, 2019, entered an order, for the "reasons set forth on the

record," providing as follows: "[t]his court finds that [C.E.] can pay $1,700 per

month towards his outstanding balance arrears for [the child's] student loans

through Probation."

      On November 4, 2019, C.E. moved for reconsideration of the May 31,

2019 order. He asked the court to reduce his monthly payment toward his arrears

on the loans because he had been diagnosed with bipolar disorder, which

rendered him disabled and diminished his capacity to earn income.

      On December 13, 2019, the court entered an order denying the motion. In

a written statement of reasons, the court found C.E.'s motion was untimely

because it was filed months after the twenty-day period established in Rule 4:49-

2. In addition, the court concluded that even if the motion had been timely filed,

it would be denied because evidence of C.E.'s diagnosis was brought to the

court's attention and considered prior to entry of the May 31, 2019 order, and

was not, therefore, new evidence warranting relief under Rule 4:49-2 and Rule

4:50-1.




                                                                            A-4471-19
                                        3
      On May 26, 2020, C.E. moved to reconsider, vacate, or modify the May

31, 2019 order.2 In his motion papers, C.E. detailed his mental health diagnosis

and the effect that it has had on his employment history. He also certified that

because of the May 31, 2019 order, the probation division is garnishing his

monthly social security benefits, which has left him "destitute."

      With respect to his motion for reconsideration, C.E. certified that after

entry of the December 13, 2019 order, he received a formal determination from

the Social Security Administration (SSA) that he is totally and permanently

disabled. He argued that based on "this new information" the court should

reconsider the $1,700 monthly payment established in the May 31, 2019 order.

C.E. also argued that if the court did not grant reconsideration of the May 31,

2019 order, it should consider the SSA determination to be changed

circumstances warranting modification of his monthly payment obligation. 3



2
  C.E.'s notice of motion requests only that the court vacate the May 31, 2019
order. However, at oral argument on the motion C.E.'s counsel argued that the
court should reconsider the order pursuant to Rule 4:49-2 and Rule 4:50-1, or,
in the alternative, modify C.E.'s payment obligation based on changed
circumstances. See Lepis v. Lepis, 83 N.J. 139 (1980).
3
  C.E. also alleged that his oldest child is an adult "earning a six-figure income"
who can afford to pay the loans taken for her education. It is not clear if C.E.
contends that the child's age and income are changed circumstances warranting
modification of his obligation to fulfill the terms of the PSA.
                                                                             A-4471-19
                                        4
      With respect to his motion to vacate, C.E. argued N.J.S.A. 2A:17-56.67

prohibits the collection of his obligation to pay his adult child's student loans.

He argues both that the loans are not child support and, if the loans are child

support, because the child is older than twenty-three he cannot be compelled to

pay the loans through the collection efforts of the probation division.4

      On July 30, 2020, the trial court entered an order denying C.E.'s motion.5

The court concluded that the SSA disability determination was not new evidence

justifying reconsideration. The court found that C.E.'s disability and his receipt

of disability benefits were addressed in the evidence adduced at the plenary

hearing that resulted in the May 31, 2019 order.

      The court also found C.E. failed to establish changed circumstances

warranting modification of his monthly payment obligation and that the motion

was "procedurally deficient" because it did not include a transcript of the plenary


4
  C.E. also alleged that "[t]o date, I still do not understand how the [c]ourt made
[the] finding[s]" in the May 31, 2019 order because he "never received a
[s]tatement of [r]easons or written [o]pinion from the [c]ourt. No findings of
fact or conclusions of law were rendered." The May 31, 2019 order, however,
states that it is entered for the reasons stated on the record on that date.
5
  Although the trial court placed its findings of fact and conclusions of law on
the record on June 30, 2020 and entered an order resolving defendant's motion
dated June 30, 2020, the order contains a "FILED" stamp dated July 30, 2020.
The parties have proceeded on the assumption that the stamped date correctly
reflects the date on which the order was filed.
                                                                             A-4471-19
                                        5
hearing that resulted in the May 31, 2019 order, a transcript of the May 31, 2019

oral decision, or C.E.'s prior case information statement in accordance with Rule

5:5-4. Quoting Beck v. Beck, 239 N.J. Super. 183, 190 (App. Div. 1990), the

trial court held that "it is clear that the changed-circumstances determination

must be made by comparing the parties' financial circumstances at the time the

motion for relief is made with the circumstances which formed the basis for the

last order fixing support obligations." In light of the absence of information

regarding the basis of the May 31, 2019 order, the trial court concluded the

record was insufficient to support a finding of changed circumstances.

      Finally, the court denied C.E.'s motion to vacate the May 31, 2019 order

based on N.J.S.A. 2A:17-56.67. The court held that while the statute terminates

a parent's child support obligation, and its collection by the probation division,

by operation of law when a child turns, at the latest, twenty-three, it contains

exceptions where a "court-approved preexisting agreement" or court order

provides otherwise. The court found that college expenses are child support and

that C.E. agreed in the court-approved PSA, incorporated in the judgment of

divorce, to pay the loans obtained for his child's college expenses, negating any

statutory bar on collection of his arrears through the probation d ivision. The

court also concluded that its May 31, 2019 order was based on its conclusion,


                                                                            A-4471-19
                                        6
after a hearing, that C.E. chose not to pay the loans when he had assets to do so

and could afford $1,700 a month towards satisfying his arrears. Thus, the court

concluded, the May 31, 2019 order is a court order that triggers an exception to

the automatic termination provisions of N.J.S.A. 2A:17-56.67(a)(1).

      This appeal follows. C.E. makes the following arguments.

            POINT I

            THE TRIAL COURT ERRED IN FINDING THAT
            N.J.S.A. [2A:17-56.67] DOES NOT PROHIBIT
            DEFENDANT'S REPAYMENT OF THE CHILD'S
            STUDENT LOANS THROUGH PROBATION.

            POINT II

            THE TRIAL COURT ERRED IN DENYING
            DEFENDANT'S MOTION AS "PROCEDURALLY
            DEFICIENT."

            POINT III

            THE TRIAL COURT FAILED TO MAKE
            ADEQUATE   FINDINGS OF FACT AND
            CONCLUSIONS OF LAW.

                                       II.

      Our review of a Family Part order is limited. Cesare v. Cesare, 154 N.J.

394, 411-13 (1998). "[W]e do not overturn those determinations unless the court

abused its discretion, failed to consider controlling legal principles or made

findings inconsistent with or unsupported by competent evidence." Storey v.

                                                                           A-4471-19
                                       7
Storey, 373 N.J. Super. 464, 479 (App. Div. 2004). We must accord substantial

deference to the findings of the Family Part due to that court's "special

jurisdiction and expertise in family matters . . . ." Cesare, 154 N.J. at 413.

      We defer to the judge's factual determinations, so long as they are

supported by substantial credible evidence in the record. Rova Farms Resort,

Inc. v. Inv'rs Ins. Co. of Am., 65 N.J. 474, 483-84 (1974). We review de novo

the court's legal conclusions.    Manalapan Realty, L.P. v. Twp. Comm. of

Manalapan, 140 N.J. 366, 378 (1995).

      We begin with C.E.'s argument the May 31, 2019 order must be vacated

because it is contrary to N.J.S.A. 2A:17-56.67(a)(1). The statute provides:

            a.     Unless otherwise provided in a court order,
            judgment, or court-approved preexisting agreement, the
            obligation to pay current child support . . . for a child
            shall terminate by operation of law . . . on the date that
            a child marries, dies, or enters the military service. In
            addition, a child support obligation shall terminate by
            operation of law . . . when a child reaches [nineteen]
            years of age unless:

            (1) another age for the termination of the obligation
            to pay child support, which shall not extend beyond the
            date the child reaches [twenty-three] years of age, is
            specified in a court order or judgment . . . .

            [N.J.S.A. 2A:17-56.67(a)(1).]




                                                                             A-4471-19
                                        8
C.E. argues that pursuant to N.J.S.A. 2A:17-56.67(a)(1), because his child is

older than twenty-three, his obligation to pay the loans he and K.A. obtained to

pay for the child's college education cannot be enforced through the probation

division. We disagree.

      It is well settled that the primary purpose of "statutory interpretation is to

determine and 'effectuate the Legislature's intent.'" State v. Rivastineo, 447 N.J.

Super. 526, 529 (App. Div. 2016) (quoting State v. Shelley, 205 N.J. 320, 323

(2011)). We start by considering "the plain 'language of the statute, giving the

terms used therein their ordinary and accepted meaning.'" Ibid. Where "the

Legislature's chosen words lead to one clear and unambiguous result, the

interpretive process comes to a close, without the need to consider extrinsic

aids." Ibid. We do "not 'rewrite a plainly-written enactment of the Legislature

[or] presume that the Legislature intended something other than that expressed

by way of the plain language.'" Id. at 529-530 (alteration in original) (quoting

Marino v. Marino, 200 N.J. 315, 329 (2009)).

      N.J.S.A. 2A:17-56.67 by its plain language applies to a "current child

support" obligation. N.J.S.A. 2A:17-56.67(a). It is evident that the statute is

intended to trigger a cessation of a current obligation to pay child support in

specified circumstances, including the child obtaining a certain age. The statute


                                                                              A-4471-19
                                         9
does not, as argued by C.E., relieve a child support obligor who has failed to

fulfill his past obligation to pay child support from the collection of his arrears

through the probation division. This interpretation of N.J.S.A. 2A:17-56.67 is

confirmed by the plain language of N.J.S.A. 2A:17-56.69: "[i]f a child support

obligation is terminated by operation of law pursuant to [N.J.S.A. 2A:17-56.67],

any arrearages that have accrued prior to the date of termination shall remain

due and enforceable. . . . [T]he [p]robation [d]ivision shall continue to enforce

and collect the arrearages until they are paid in full . . . ."

      The May 31, 2019 order provides for the collection through the probation

division of C.E.'s unpaid obligation, memorialized in the PSA and incorporated

in the judgment of divorce, to pay $60,000 in loans he and K.A. obtained to pay

for their daughter's college expenses.        Those loans are child support. See

N.J.S.A. 2A:17-56.52 ("'Child support' means the amount required to be paid

under a judgment . . . issued by the Superior Court . . . for the support and

maintenance of a child . . . and may include other related costs . . . ."); Ricci v.

Ricci, 448 N.J. Super. 546, 572 (App. Div. 2017) ("[C]ollege costs are

recognized as a form of support for unemancipated children.").

      In addition, N.J.S.A. 2A:17-56.67 does not apply where, in a court-

approved preexisting agreement, the parties have defined the terms of a party's


                                                                              A-4471-19
                                         10
child support obligation. Here, C.E. entered into a PSA in which he agreed to

be solely responsible for $60,000 in then-existing loans he and K.A. obtained

prior to the divorce to pay for their child's college expenses. The automatic

termination provisions of the statute simply do not apply to the collection of the

arrears he created by failing to fulfill his obligations under the PSA.

      We also reject C.E.'s argument that the trial court erred in denying his

motion for reconsideration of the May 31, 2019 order. Rule 4:49-2 provides:

            Except as otherwise provided by R. 1:13-1 (clerical
            errors) a motion for rehearing or reconsideration
            seeking to alter or amend a judgment or order shall be
            served not later than 20 days after service of the
            judgment or order upon all parties by the party
            obtaining it. The motion shall state with specificity the
            basis on which it is made, including a statement of the
            matters or controlling decisions which counsel believes
            the court has overlooked or as to which it has erred, and
            shall have annexed thereto a copy of the judgment or
            order sought to be reconsidered and a copy of the
            court’s corresponding written opinion, if any.

      Rule 4:50-1 sets forth the grounds on which a party may be relieved from

operation of a final order:

            On motion, with briefs, and upon such terms as are just,
            the court may relieve a party or the party’s legal
            representative from a final judgment or order for the
            following reasons: (a) mistake, inadvertence, surprise,
            or excusable neglect; (b) newly discovered evidence
            which would probably alter the judgment or order and
            which by due diligence could not have been discovered

                                                                            A-4471-19
                                       11
            in time to move for a new trial under R. 4:49; (c) fraud
            (whether heretofore denominated intrinsic or extrinsic),
            misrepresentation, or other misconduct of an adverse
            party; (d) the judgment or order is void; (e) the
            judgment or order has been satisfied, released or
            discharged, or a prior judgment or order upon which it
            is based has been reversed or otherwise vacated, or it is
            no longer equitable that the judgment or order should
            have prospective application; or (f) any other reason
            justifying relief from the operation of the judgment or
            order.

            [R. 4:50-1.]

      "A motion for reconsideration . . . is a matter left to the trial court's sound

discretion." Lee v. Brown, 232 N.J. 114, 126 (2018) (quoting Guido v. Duane

Morris, LLP, 202 N.J. 79, 87 (2010)); see also Cummings v. Bahr, 295 N.J.

Super. 374, 389 (App. Div. 1996). A party may move for reconsideration of a

court's decision pursuant to Rule 4:49-2, on the grounds that (1) the court based

its decision on "a palpably incorrect or irrational basis," (2) the court either

failed to consider or "appreciate the significance of probative, competent

evidence," or (3) the moving party is presenting "new or additional information

. . . which it could not have provided on the first application." Cummings, 295

N.J. Super. at 384 (quoting D'Atria v. D'Atria, 242 N.J. Super. 392, 401-02 (Ch.

Div. 1990)). The moving party must "initially demonstrate that the [c]ourt acted

in an arbitrary, capricious, or unreasonable manner, before the [c]ourt should


                                                                              A-4471-19
                                        12
engage in the actual reconsideration process." D'Atria, 242 N.J. Super. at 401.

A motion for reconsideration is not an opportunity to "expand th e record and

reargue a motion. [It] is designed to seek review of an order based on the

evidence before the court on the initial motion, . . . not to serve as a vehicle to

introduce new evidence in order to cure an inadequacy in the motion record."

Capital Fin. Co. of Del. Valley v. Asterbadi, 398 N.J. Super. 299, 310 (App.

Div. 2008).

      The trial court found that the basis for C.E.'s motion – the SSA

determination of his permanent and total disability – was not new evidence

warranting reconsideration. Although the determination was issued after entry

of the May 31, 2019 order, the trial court judge, who presided at the plenary

hearing resulting in the May 31, 2019 order, found that evidence of C.E.'s

disability, his earning capacity, and his receipt of disability benefits was entered

at that hearing. The court found that those factors were considered when it

arrived at the monthly payment established in the May 31, 2019 order.

      Finally, we address C.E.'s argument that the trial court erred by denying

his request to modify his monthly payment based on changed circumstances.

The trial court is "authorized to modify alimony and support orders 'as the

circumstances of the parties and the nature of the case' require." Halliwell v.


                                                                              A-4471-19
                                        13
Halliwell, 326 N.J. Super. 442, 448 (App. Div. 1999) (quoting N.J.S.A. 2A:34-

23). A party seeking a modification of his alimony and child support obligations

must demonstrate changed circumstances "as would warrant relief." Lepis, 83

N.J. at 157.   The obligor's ability to pay is a central consideration when

determining if relief is warranted. Miller v. Miller, 160 N.J. 408, 420 (1999).

We review the trial court's modification decision for an abuse of discretion.

Costa v. Costa, 440 N.J. Super. 1, 4 (App. Div. 2015).

      The primary basis for the court's decision was that C.E. did not include in

his moving papers evidence necessary for the court to determine if

circumstances had changed after entry of the May 31, 2019 order. According to

Rule 5:5-4(a)(5), on which the trial court relied,

            [w]hen a motion . . . is filed for modification or
            termination of . . . child support . . . the movant shall
            append copies of the movant's current case information
            statement and the movant's case information statement
            previously executed or filed in connection with the
            order, judgment or agreement sought to be modified. If
            the court concludes that the party seeking relief has
            demonstrated a prima facie showing of a substantial
            change of circumstances or that there is other good
            cause, then the court shall order the opposing party to
            file a copy of a current case information statement.

      While C.E. filed a current case information statement, he did not include

with his motion the case information statement he submitted at the plenary


                                                                           A-4471-19
                                       14
hearing that resulted in the May 31, 2019 order. Nor did C.E. file or cite in his

moving papers the transcript of the plenary hearing or the court's May 31, 2019

oral opinion. Although these items are not specifically mentioned in Rule 5:5-

4, we agree with the trial court's finding that the absence of this evidence from

the motion record made it impossible for the court to determine whether the

circumstances that informed the May 31, 2019 order had changed. The court,

in effect, concluded that C.E. did not make a prima facie showing of changed

circumstances warranting a hearing on his modification motion.           As we

understand the trial court's decision, C.E. is not precluded from renewing his

motion for a modification of the monthly payment provision of the May 31 , 2019

order based on sufficient evidence of changed circumstances since entry of that

order.

         We have considered C.E.'s remaining arguments and conclude they lack

sufficient merit to warrant discussion in a written opinion. R. 2:11-3(e)(1)(E).

         Affirmed.




                                                                           A-4471-19
                                      15